          Case 2:19-cv-05082-DJH Document 21 Filed 07/22/20 Page 1 of 5



 1
     WO
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
10    Mulugeta Yemane Micael,                            No. CV-19-05082-PHX-DJH

11                    Petitioner,                        ORDER
12    v.
13    Attorney General of the State of Arizona, et
      al.,
14
                      Respondents.
15
16            Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus pursuant
17   to 28 U.S.C. § 2254 (Doc. 1) to which Respondents filed an Answer (Doc. 15). Also
18   pending are Petitioner’s Motion for Production of Records (Doc. 11) and Motion to Expand
19   the Record (Doc. 12). Following a thorough and comprehensive analysis, Magistrate Judge
20   Michael T. Morrissey recommends the Petition be denied as untimely and dismissed with
21   prejudice. (Doc. 17). He also recommends that Petitioner’s requests to expand the
22   evidentiary record be denied because Petitioner has failed to demonstrate that an

23   evidentiary hearing is warranted. (Id.) Petitioner filed timely objections (Doc. 18) and

24   Respondents filed a response (Doc. 20).

25   I.       R&R

26            The R&R accurately identifies the four claims raised in the Petition. (Doc. 17 at 1).

27   In their Answer, Respondents argued that the Petition was untimely because it was filed
     after the Antiterrorism and Effective Death Penalty Act of 1996 (“ADEPA”) statute of
28
       Case 2:19-cv-05082-DJH Document 21 Filed 07/22/20 Page 2 of 5



 1   limitations period had expired. (Doc. 15 at 1). In his R&R, Judge Morrissey agreed the
 2   Petition was untimely, and that Petitioner was not entitled to equitable relief by way of
 3   equitable tolling or because he could prove his actual innocence. (Doc. 17 at 7-8). Judge
 4   Morrissey further found that Petitioner had failed to explain the relevance of the seven
 5   pieces of evidence Petitioner sought in his remaining motions (Docs. 11 & 12), and thus
 6   recommended denying these requests. (Id. at 8).
 7          In light of the foregoing, the Magistrate Judge found that Petitioner was not entitled
 8   to habeas corpus relief, and recommended denial of his Petition and dismissal with
 9   prejudice.   The Magistrate Judge further recommended denial of a Certificate of
10   Appealability and leave to proceed in forma pauperis on appeal because “dismissal of the
11   Petition is justified by a procedural bar and jurists would not find the ruling debatable.”

12   (Id. at 9). The parties were advised by the Magistrate Judge that they had “14 days from

13   the date of service of a copy of [the R&R] within which to file specific written objections

14   with the Court.” (Id.) (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(b), and 72)

15   (emphasis added).

16   II.    Petitioner’s Objections
            Petitioner timely filed a one-page objection, broadly asserting “manifest injustice
17
     by this court election not to reach the merits of my petition.” (Doc. 18 at 1). He says that
18
     he is “actually innocent” of his crimes, and “was denied a fundamentally fair trial.” (Id.)
19
     III.   Standard of Review
20
            This Court must “make a de novo determination of those portions of the report or
21
     specified proposed findings or recommendations to which” a Petitioner objects. 28 U.S.C.
22
     § 636(b)(1)(C); see also Fed.R.Civ.P. 72(b)(3) (“The district judge must determine de novo
23
     any part of the magistrate judge’s disposition that has been properly objected to.”); United
24
     States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (same). Further, this Court
25
     “may accept, reject, or modify, in whole or in part, the findings or recommendations made
26
     by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed.R.Civ.P. 72(b)(3). At the same
27
     time, however, the relevant provision of the Federal Magistrates Act, 28 U.S.C. §
28
     636(b)(1)(C), “does not on its face require any review at all . . . of any issue that is not the


                                                  -2-
       Case 2:19-cv-05082-DJH Document 21 Filed 07/22/20 Page 3 of 5



 1   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1989); see also Wang v.
 2   Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo review of a R &
 3   R is only required when an objection is made to the R&R, [Reyna–Tapia,] 328 F.3d [at]
 4   1121. . . (“Neither the Constitution nor the [Federal Magistrates Act] requires a district
 5   judge to review, de novo, findings and recommendations that the parties themselves accept
 6   as correct”)[.]”). Likewise, as Magistrate Judge Morrissey advised the parties in his R&R
 7   (Doc. 17 at 9-10), it is well-settled that “‘failure to object to a magistrate judge’s factual
 8   findings waives the right to challenge those findings.’” Bastidas v. Chappell, 791 F.3d
 9   1155, 1159 (9th Cir. 2015) (quoting Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir.
10   2012) (internal quotation marks omitted) (footnote omitted)). Finally, “[a]lthough the
11   Ninth Circuit has not yet ruled on the matter, other circuits and district courts within the

12   Ninth Circuit have held when a petitioner raises a general objection to an R&R, rather than

13   specific objections, the Court is relieved of any obligation to review it.” Martin v. Ryan,

14   2014 WL 5432133, at *2 (D. Ariz. Oct. 24, 2014) (citing Warling v. Ryan, 2013 WL

15   5276367, at *2 (D. Ariz. Sept. 19, 2013) (“[A] general objection ‘has the same effect as

16   would a failure to object.’”)); Gutierrez v. Flannican, 2006 WL 2816599 (D. Ariz. Sept.
     29, 2006) (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984); Lockert v. Faulkner, 843
17
     F.2d 1015, 1019 (7th Cir. 1988); Howard v. Sec. of Health and Human Servs., 932 F.2d
18
     505, 509 (6th Cir. 1991); United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060
19
     (10th Cir. 1996)).
20
     IV.    Discussion
21
            Petitioner timely filed objections, but he did not specifically object to any of the
22
     information included in the R&R’s background section. Thus, consistent with 28 U.S.C.
23
     § 636(b)(1)(C), and the case law construing it, the Court is not reviewing that particular
24
     section at all. For a different reason, the Court finds that it has no independent obligation
25
     to engage in a de novo review of those the other portions of the R&R. Petitioner has not
26
     triggered de novo review because, as is readily apparent, his objections lack the requisite
27
     specificity. Petitioner’s general objection to the Magistrate Judge’s decision to not reach
28
     the merits of his claims does not provide this Court any meaningful basis for review


                                                 -3-
       Case 2:19-cv-05082-DJH Document 21 Filed 07/22/20 Page 4 of 5



 1   because Petitioner has not articulated why he objects to those procedural findings and
 2   conclusions the Magistrate Judge did make. Further, where, as here, Petitioner’s objections
 3   point to not a single flaw in the R&R’s analysis, they have the same effect as would a
 4   complete failure to object. Indeed, if this Court were to undertake de novo review of
 5   Petitioner’s general objections, it would defeat the “obvious purpose” of the specific
 6   objection requirement, which “is judicial economy—to permit magistrate judges to hear
 7   and resolve matters not objectionable to the parties.” See Warling, 2013 WL 5276367, at
 8   *2 (citing Thomas, 474 U.S. at 149; Reyna–Tapia, 328 F.3d at 1121). “Because de novo
 9   review of an entire R&R would defeat the efficiencies intended by Congress, a general
10   objection “has the same effect as would a failure to object.” See id. (citing Howard, 932
11   F.2d at 509; Haley v. Stewart, 2006 WL 1980649, at *2 (D. Ariz. July 6, 2006)). In light

12   of the foregoing, the Court has no obligation to review Petitioner’s general objections to

13   the R&R. See id. at *2 (citing Thomas, 474 U.S. 149).

14          Although the Court could simply accept the R&R based upon this case law, it did

15   not. The Court reviewed the R&R, some of the many various exhibits referenced therein,

16   and the applicable law. After so doing, the Court is left with the firm conviction that
     Magistrate Judge Morrissey’s recommendations are well taken and are supported by a
17
     correct application of the law throughout.
18
     V.     Conclusion
19
            Accordingly, IT IS ORDERED that Magistrate Judge Morrissey’s Report and
20
     Recommendation (Doc. 17) is ACCEPTED and ADOPTED as the Order of this Court.
21
            IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
22
     to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
23
     Petitioner’s Motion for Production of Records (Doc. 11) and Motion to Expand the Record
24
     (Doc. 12) are also DENIED.
25
            IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
26
     Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
27
     on appeal are DENIED because dismissal of the Petitioner is justified by a plain procedural
28
     bar and reasonable jurists would not find the ruling debatable.


                                                  -4-
       Case 2:19-cv-05082-DJH Document 21 Filed 07/22/20 Page 5 of 5



 1         IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this action
 2   and enter judgment accordingly.
 3         Dated this 21st day of July, 2020.
 4
 5
 6
                                                Honorable Diane J. Humetewa
 7                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
